Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on March 09, 2022 is received, claims 1-20 were previously canceled by applicant, and new claims 21-40 were previously added.

Claims 21-40 are pending in this application and are being examined on the merits (Also, see Restriction/Election below). 

Restriction/Election:
Applicant’s election without traverse of “nitrogen source and phosphate source”, as the species of at least two limiting nutrient sources, and “microalgae”, as the species of microorganism, in the reply filed on 03/09/2022 is acknowledged.

Objection(s):
A)
Claims 21 and 32-34 are objected to because of the following informalities:  
In claim 21, lines 2 and 6, both occurrences, replace “microorganisms” with –a microorganism--.
In claims 32-34, replace “sources” , all occurrences, with –source--.  
Appropriate correction is required.

B)
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of claim 40.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In this case applicant’s specifiction does not provide proper antecedent basis for “plant cells” as recited in claim 40, line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhanced production of lipids by culturing Schizochytrium sp. (ATCC PTA-9695) in the presence of glucose, ammonia and phosphate and a lipid production phase in which the addition of said ammonia and phosphate is simultaneously limited while supply of the carbon source is maintained, it does not reasonably provide enablement for a method of producing lipids comprising polyunsaturated fatty acids from any microorganism capable of producing at least about 10 weight percent of their biomass as lipids, said method comprising: a) a biomass density increasing phase, in which any carbon source and at least any two limiting nutrient sources are added to fermentation medium containing said microorganism at a rate sufficient to increase the biomass density of said fermentation medium to at least 50 g/L; and  b) a lipid production phase in which the addition of at least two of said limiting nutrient sources is stopped or reduced while supply of the carbon source is maintained. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described by the court in In re Wands, 8 USPQd 1400 (CA FC 1988). Wands states at page 1404, 
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."

The nature of the invention
The claims are drawn to a two-phase method of producing lipids using any microorganism capable of producing at least about 10 weight percent of their biomass as lipids. The invention is in a class of invention, which CAFC has characterized as “the unpredictable arts such as biology and chemistry.

The breadth of the claims
The claims broadly encompass producing lipids from any microorganism capable of producing at least about 10 weight percent of their biomass as lipids, said method comprising: a) a biomass density increasing phase, in which any carbon source and at least any two limiting nutrient sources are added to fermentation medium containing said microorganism; and  b) a lipid production phase in which the addition of at least two of said limiting nutrient sources is stopped or reduced while supply of the carbon source is maintained.

Quantity of Experimentation
 The quantity of experimentation in this area is extremely large due to the variations among microorganims, strain selection experiments, type of limiting nutrients and nutrient limitation startegies, optimal growth conditions (e.g., pH, nutritional requirements), cultivation modes (e.g., autotrophic, heteotrophic or mixotrophic mode for microalgae), operating parameters, optimzation experiments, etc. This would require years of inventive effort, with each of the many inventing steps, not providing any guarantee of success in the succeeding steps.
            
The unpredictability of the art and the state of the prior art
The art is unpredictable with regards to lipid and biomass production among microorganisms under limiting nutrients conditions.
For example, Rodolfi et al. teach (Biotechnology and Bioengineering, 2009, Vol. 102, No. 1, p. 100-112) variation among microalgae strains with respect to lipid production and growth under nitrogen deprivation conditions (see p. 105 right-hand column last paragraph -continued on p. 106 left-hand column 1st paragraph below Figure 2.) and further teach variability exists among algae and microalgae response to limiting nutrient source (nitrogen starvation) even within same genus (see for example, p. 101 right-hand column 3rd paragraph, and p. 105 Table II.). 
Moreover, Wang et al. (Scientific Reports, 2016,  6:30145, p. 1-9) teach variations among microalage species with respect to their ability to grow under different concentrations of limiting nutrients (e.g., phosphorus limitation or phosphorus starvation conditions, and nitrogen limitation or starvation conditions) (see for example, p. 3 1st paragraph below Table 1. legend), showing that results from experiment with one microalgae cannot be extrapolated to other microalgae. 

Working examples
In the specification, the working examples are only drawn to fermentation experiments with Schizochytrium sp. ATCC PTA-9695, under the studied growth conditions by limiting concentrations of ammonia and phosphate (KH2PO4). 

Guidance in the Specification
The specification does teach producing lipids comprising polyunsaturated fatty acids from any microorganism capable of producing at least about 10 weight percent of their biomass as lipids, said method comprising: a) a biomass density increasing phase, in which any carbon source and at least any two limiting nutrient sources are added to fermentation medium containing said microorganism at a rate sufficient to increase the biomass density of said fermentation medium to at least 50 g/L; and  b) a lipid production phase in which the addition of at least two of said limiting nutrient sources is stopped or reduced while supply of the carbon source is maintained.

Level of Skill in the Art
The level of skill in the art is deemed to be high.

Conclusion 
Thus given the broad claims, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the working examples, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written and the instant application does not support the scope of these claims.  
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 21, part (a), the phrase “biomass density … g/L“ is indefinite because the meaning of the phrase in the claim is unclear. A indicated in MPEP, “a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.” (Also see  MPEP 2173.02(a)).
In this case, the SI unit of “Density” is kilograms per cubic meter (Kg/cm3), additional units for example kilogram per liter and gram per milliliter are also used (see for example, p. 2 4th paragraph “Unit” of “Density" according to Wikipedia). 
Moreover, there is no special definition in the specification for “biomass density”, although specification paragraphs [0069] and [0070] state that biomass density … g/L is calculated as dry-matter content as disclosed by U.S. Pat. No. 7,732,170, and further sample of the fermentation broth with a specific volume is weighed before and after freeze-drying, etc., however there is no written description or formula for calculating a density in g/L in the cited patent, and the description given in the specification appears to describe the concentration of dried biomass and not density. As such, it is unclear what applicant is trying to encompass by this recitation.
Suggestion to obviate the rejection: delete “density”.

In claim 21 the phrase “at a rate sufficient to increase [the biomass density]” is indefinite because the “rate” being encompassed by this recitation is unclear. There is no special definition in the specification for the intended scope of the claimed sufficient rate or any rate of adding any nutrients. As such it is unclear what applicant is trying to encompass by this recitation, and the metes and bounds of the claim is not exactly set forth. 
Suggestion to obviate the rejection: delete the phrase.

In claim 40 the Markush group or grouping “the microorganisms are selected from algae, fungi, protists, bacteria, microalgae, plant cells, and mixtures thereof” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from “the group consisting of" the claimed alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: after selected from insert –the group consisting of--.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
In claim 36 the phrase “the supply of at least one of the at least two limiting nutrient sources is maintained” fails to further limit the subject matter of the claim 21 upon which it depends. Because claim 21 step (b) requires the supply/addition of the at least two of the limiting nutrient sources is either stopped or reduced.
Suggestion: cancel claim 36, or for example, replace “maintained” with –reduced--.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodolfi et al. teach a two-phase fermentation method and lipid production by applying nitrogen and phosphate deprivations to microalga (a Nannochloropsis sp.), and attaining 60% lipid content, etc. (see for example, p. 102 both columns, p. 103 Table I. right-hand column paragraph below the Table -continued on p. 104 left-hand column 1st paragraph below Fig. 1 legend, p. 108 left-hand column last paragraph, and p. 110 left-hand column last paragraph-continued on right-hand column, also Abstract).

Meesers et al. (Appl Microbiol Biotechnol, 1996, Vol. 45, p. 575-579) teach lipid accumulation in yeast by applying a two-phase fermentation and nitrogen limitation reaching 118 g/l biomass (see for example, p. 576 “Materials and Methods”, and p. 578 “Results”).

Sun et al. (2014, which is also cited in the IDS filed on 03/16/2020) teach a fermentation method comprising culturing Schizochytrium sp. microalgae by applying double nutrients (nitrogen and phosphate) limitation (D-L, MSG and KH2PO4) and producing lipids comprising polyunsaturated fatty acids (PUFAs) reaching cell dry weight (CDW) of 45.42 g/l (see for  example, p. 200 2.1.-2.2., p. 201 right-hand column 2nd and 3rd paragraphs,  p. 202 Figure 1, Figure 2 and descriptions, p. 203 3.3.).
Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651